Citation Nr: 9918066	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-28 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to VA burial benefits.



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1947 to August 
1967.  The veteran died in August 1995.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 RO decision which denied the 
appellant's claim for VA burial benefits.  


FINDINGS OF FACT

1.  The veteran died at home in August 1995, from a non-
service-connected illness.

2.  At the time of his death, the veteran did not have any 
compensable service-connected disabilities; he was not in 
receipt of VA compensation or pension benefits, and did not 
have a claim for such pending; he had wartime service but his 
body was not held be a state (his next of kin arranged for 
burial in a private cemetery); and he was not properly 
hospitalized by the VA at the time of his death.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1600, 3.1605 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1947 to August 
1967.  

By a December 1970 RO decision, service connection was 
granted for a low back strain and a chip fracture at C5 and 
C6; the disorders were assigned noncompensable evaluations.  
The ratings were never increased. 

VA medical records, dated in the 1990s, show that the veteran 
underwent oncological and other treatment. 

The veteran's death certificate shows that he died at home in 
August 1995.  The immediate cause of death was lung cancer 
and it was noted that the interval between the onset of lung 
cancer and death was 3 years.  The certificate notes he was 
buried in Oak Grove Cemetery.

An August 1995 memorandum from Dello Russo Funeral Service, 
Inc. shows that funeral goods and services for the veteran 
cost the appellant $11,830.90.

In October 1995, the appellant filed an application for 
burial benefits.  She indicated that the veteran was buried 
at a private cemetery.

In a March 1997 statement, the appellant indicated that the 
veteran had received VA inpatient and outpatient treatment 
(including surgery, radiation, and chemotherapy) for his lung 
cancer until his death.  She indicated that the veteran died 
at home instead of a VA hospital so that he could be closer 
to his loved ones. 


II. Legal Analysis

In the instant case, the Board notes that the veteran had 
active service from 1947 to 1967, which included some wartime 
service.  During his lifetime, he was not in receipt of VA 
compensation or pension benefits, and when he died he had no 
claim pending for such benefits.  He died at home in August 
1995 from a non-service-connected condition, namely lung 
cancer.  He was buried in a private cemetery.  In October 
1995, his widow, the appellant, filed a claim for VA burial 
benefits.  In her March 1997 substantive appeal, she noted 
that the veteran had many years of honorable active service.  
She related that while the veteran did not die in a VA 
hospital, he did receive extensive VA treatment for lung 
cancer before he died.  She also indicated that the veteran 
died at home instead of the hospital so that he could be 
closer to his loved ones. 

The law provides various bases for qualifying for VA burial 
benefits, as set forth in 38 U.S.C.A. §§ 2302, 2303, 2307 and 
38 C.F.R. §§ 3.1600, 3.1605.  The appellant does not qualify 
under any category.  First, the veteran did not die from a 
service-connected disability.  Second, he was not in receipt 
of VA compensation or pension benefits at the time of his 
death.  (It is noted that he was service-connected for two 
disabilities (cervical and lumbosacral disorders) but both 
were rated noncompensable.)  Third, he did not have a pending 
claim which would have established an award of pension or 
compensation benefits prior to his death.  Fourth, although 
the veteran had wartime service, his body was not held by a 
state (his next of kin arranged burial in a private 
cemetery).  Fifth, he was not properly hospitalized by the VA 
at the time of his death.  

The Board has considered the appellant's argument that the 
veteran's prior VA treatment entitles her to VA burial 
benefits.  However, the law clearly requires hospitalization 
by the VA at the time of the veteran's death, which was not 
the case here.  Based on the undisputed actual facts, as 
applied to the law, it is clear that the appellant is not 
entitled to VA burial benefits.  The law, not the facts, is 
dispositive of the issue.  The appellant has failed to state 
a claim upon which relief could be granted, and, as a matter 
of law, the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to VA burial benefits is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

